Quillian, Chief Judge.
The defendant appeals his conviction for violation of the Georgia Controlled Substances Act. It is contended that one portion of the charge omitted any reference to reasonable doubt, and that, as to another portion about reasonable doubt which was stricken, by striking such portion the jury was given the impression that reasonable doubt was not required. Held:
The grounds argued are without merit. The trial judge’s charge considered in its entirety, more than adequately charged on reasonable doubt and was replete with references to that concept.;

Judgment affirmed.


McMurray, P. J., and Pope, J., concur.

Cleve Miller, District Attorney, Lindsay Tice, Assistant District Attorney, for appellee.